                                                                     1     Kenneth H. Brown (CA Bar No. 100396)
                                                                           Miriam Manning (CA Bar No. 178584)
                                                                     2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                           150 California Street, 15th Floor
                                                                     3     San Francisco, California 94111-4500
                                                                           Telephone: 415/263-7000
                                                                     4     Facsimile: 415/263-7010

                                                                     5     E-mail: kbrown@pszjlaw.com
                                                                                   mmanning@pszjlaw.com
                                                                     6
                                                                           Counsel for E. Lynn Schoenmann,
                                                                     7     Chapter 7 Trustee

                                                                     8                                  UNITED STATES BANKRUPTCY COURT

                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                       SAN FRANCISCO DIVISION

                                                                    11   In re:                                                  Case No.: 18-30002 (DM)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MARIYA SERGEEVNA RUCHKA                                 Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                           CERTIFICATE OF SERVICE
                                            ATTORNEYS AT LAW




                                                                                                         Debtor.
                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                          DOCS_SF:101022.1 77352/001
                                                                     Case: 18-30002          Doc# 148    Filed: 05/03/19   Entered: 05/03/19 17:05:28   Page 1 of 4
                                                                     1    STATE OF CALIFORNIA                    )
                                                                                                                 )
                                                                     2    CITY OF SAN FRANCISCO                  )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5       On May 3, 2019, I caused to be served the following documents in the manner stated below:
                                                                     6               Trustee’s Motion for (I) Order Approving Sale of Laguna Property Free and Clear of
                                                                                      Liens, Subject to Overbid; and (II) Approving Overbid Procedures
                                                                     7
                                                                                     Memorandum of Points and Authorities in Support of Trustee’s Motion for (I) Order
                                                                     8                Approving Sale of Laguna Property Free and Clear of Liens, Subject to Overbid; and
                                                                                      (II) Approving Overbid Procedures
                                                                     9
                                                                                     Declaration of E. Lynn Schoenmann in Support of Motion for (I) Order Approving Sale
                                                                    10                of Laguna Property Free and Clear of Liens, Subject to Overbid; and (II) Approving
                                                                                      Overbid Procedures
                                                                    11
                                                                                     Notice of Trustee’s Motion for (I) Order Approving Sale of Laguna Property Free and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                Clear of Liens, Subject to Overbid; and (II) Approving Overbid Procedures
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13               Stipulation Regarding Sale of Real Property Free and Clear of Liens of Premier
                                            ATTORNEYS AT LAW




                                                                                      Executive Lending, LLC and George Washington Lending Corporation (1619 Laguna
                                                                    14                Street, San Francisco, CA)

                                                                    15                    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                          (NEF): Pursuant to controlling General Orders and LBR, the foregoing document
                                                                    16                   was served by the court via NEF and hyperlink to the document. On May 3, 2019,
                                                                                          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
                                                                    17                    and determined that the following persons are on the Electronic Mail Notice List
                                                                                          to receive NEF transmission at the email addresses stated below
                                                                    18

                                                                    19                   (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                                                                          Mail to the addressee(s) as indicated on the attached list.

                                                                    20                    (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                          processing correspondence for mailing. Under that practice it would be deposited
                                                                    21                    with the U.S. Postal Service on that same day with postage thereon fully prepaid
                                                                                         at San Francisco, California, in the ordinary course of business. I am aware that
                                                                    22                    on motion of the party served, service is presumed invalid if postal cancellation
                                                                                          date or postage meter date is more than one day after date of deposit for mailing
                                                                    23                    in affidavit.
                                                                    24
                                                                                         (BY EMAIL) I caused to be served the above-described document by email to the
                                                                                          parties indicated on the attached service list at the indicated email address.
                                                                    25
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    26   States of America that the foregoing is true and correct.
                                                                    27           Executed on May 3, 2019 at San Francisco, California.

                                                                    28                                                                     /s/ Oliver Carpio
                                                                                                                                            Legal Assistant

                                                                         DOCS_SF:101022.1 77352/001                        2
                                                                     Case: 18-30002         Doc# 148     Filed: 05/03/19   Entered: 05/03/19 17:05:28          Page 2 of 4
                                                                     1   ECF/NEF List
                                                                     2           Kenneth H. Brown kbrown@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                 Stephen L. Collier steve@thclinic.org
                                                                     3           Jay D. Crom jcrom@bachcrom.com
                                                                                 Trevor Ross Fehr trevor.fehr@usdoj.gov, lynne.knight@usdoj.gov
                                                                     4           James W. Haworth jameshaworth@lawyer.com
                                                                                 Miriam Manning mmanning@pszjlaw.com, ocarpio@pszjlaw.com
                                                                     5           Randall P. Mroczynski rmroczynski@cookseylaw.com
                                                                                 Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                     6           Joshua Scheer jscheer@scheerlawgroup.com
                                                                                 E. Lynn Schoenmann tteeschoenmann@earthlink.net, lschoenmann@ecf.axosfs.com
                                                                     7           Jennifer Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
                                                                                 Edward T. Weber ed@eweberlegal.com
                                                                     8
                                                                         REQUEST FOR SERVICE LIST (SERVED VIA E-MAIL UNLESS INDICATED)
                                                                     9
                                                                          Office of the United States Trustee   SERVED VIA US MAIL                   Attorneys for Secured Creditor
                                                                    10    Margaret McGee                        Mercedes-Benz Financial Services     GEORGE WASHINGTON
                                                                          450 Golden Gate Avenue, Suite 05-     USA LLC                              LENDING, INC.
                                                                    11    0153                                  c/o BK Servicing, LLC                Joshua L. Scheer
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          San Francisco, CA 94102               PO Box 131265                        Reilly D. Wilkinson
                                                                    12    Email: maggie.mcgee@usdoj.gov         Roseville, MN 55113-0011             Timothy J. Silverman
                                                                                                                                                     26522 La Alameda, Suite 205
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                               Mission Viejo, CA 92691
                                            ATTORNEYS AT LAW




                                                                                                                                                     Email:
                                                                    14                                                                               jscheer@scheerlawgroup.com
                                                                          Attorney for THE EVERGREEN            Attorneys for Aliaksei Silin
                                                                    15    ADVANTAGE, LLC                        Jeff D. Curl
                                                                          Edward T. Weber                       Jeena J. Cho
                                                                    16    Law Office of Edward T. Weber         JC LAW GROUP PC
                                                                          17151 Newhope Street, Ste. 203        1900 S. Norfolk Street, Suite 350
                                                                    17    Fountain Valley, CA 92708             San Mateo, CA 94403
                                                                          Email: ed@weberlegal.com              Email: notice@jclawgroup.com
                                                                    18
                                                                         SERVED VIA US MAIL
                                                                    19
                                                                          Premier Executive Lending LLC         George Washington Lending            Evergreen Advantage LLC
                                                                    20    Attn: Max Shishlyannikov              Corporation                          Attn: Dan Zuckerman
                                                                          456 Montgomery Plaza, Suite 1250      Attn: Max Shishlyannikov             1424 4th Street, Suite 777
                                                                    21    San Francisco, CA 94104               456 Montgomery Plaza, Suite 1250     Santa Monica, CA 90401
                                                                                                                San Francisco, CA 94104
                                                                    22    Oleg Morozov                          Remus Contractors, Inc.              San Francisco Department of Public
                                                                          101 Jefferson Dr.                     Attn: Oleg Morozov, CEO              Health Environment Health, Solid
                                                                    23    Menlo Park, CA 94025                  101 Jefferson Dr.                    Waste Program
                                                                                                                Menlo Park, CA 94025                 Attn: Refuse Lien Unit
                                                                    24                                                                               1390 Market Street, Suite 210
                                                                                                                                                     San Francisco, CA 94102
                                                                    25    San Francisco Water, Power and        San Francisco Department of Public   San Francisco Department of Public
                                                                          Server Customer Services              Health Environment Health, Solid     Health Environment Health, Solid
                                                                    26    Attn: Collection & Lien Unit          Waste Program                        Waste Program
                                                                          525 Golden Gate Ave. 2nd Floor        Attn: Refuse Lien Unit,              Attn: Stephanie K.J. Cushing
                                                                    27    San Francisco, CA 94102               1390 Market Street, Suite 210        1390 Market Street, Suite 210
                                                                                                                San Francisco, CA 94102              San Francisco, CA 94102
                                                                    28


                                                                         DOCS_SF:101022.1 77352/001                            3
                                                                     Case: 18-30002         Doc# 148       Filed: 05/03/19     Entered: 05/03/19 17:05:28            Page 3 of 4
                                                                     1    San Francisco Water, Power and
                                                                          Server Customer Services
                                                                     2    Attn: Marge Vizcarra
                                                                          525 Golden Gate Ave. 2nd Floor
                                                                     3    San Francisco, CA 94102

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101022.1 77352/001                          4
                                                                     Case: 18-30002         Doc# 148       Filed: 05/03/19   Entered: 05/03/19 17:05:28   Page 4 of 4
